BALDWIN, Judge.
This appeal is from the decision of the Trademark Trial and Appeal Board,1 affirming the examiner’s refusal to register appellant’s composite mark depicted below, for “computer peripheral equipment, namely peripheral controllers, displays, keyboards, magnetic tape units, card readers, printers, multiplexers and computer channel adapters:”2



EA82333
Refusal to register was based on likelihood of confusion involving the mark depicted below, which is registered for “control panel wiring accessories for electronic data processing machines,”3 and for “recording film; data processing forms; recording charts; recording paper; all sensitized for use with data processing machines, computers, seismographs, electrocardiographs, polygraphs, and oscillographs; and pressure stylus markers for use with said instruments :”4



[A8234]
Appellant contends that there is no likelihood of confusion when it is considered that the differences in the design portion of appellant’s mark (block “C” within a block “C”) and the previously registered mark (round “C” within a block “G”) are themselves sufficient to preclude such a likelihood; that the words “Computer Communications” form a significant part of appellant’s trademark design and impression, especially since “Computer Communications” is also appellant’s trade name; that appellant’s goods are not closely related to those of the prior registrations; and that appellant’s goods are sold to discriminating, technically-oriented purchasers.
The board found that “while the goods of applicant and the goods set forth in the cited registrations are not identical, they are closely related products which could be sold to the same class of purchasers through the same channels of trade.” The board properly considered both marks in their entireties, and was of the view that the design portion of appellant’s mark was its most visually prominent feature. While it accepted *1394appellant’s contentions considering the discriminating purchasers, the board pointed out that “being skilled in one’s art does not necessarily preclude mistaking one trademark for another when the marks are as similar as those before us, and cover merchandise in the same general field.”
We agree with the reasoning and decision of the board. We do not think that the presence of appellant’s “Computer Communications” sufficiently differentiates between the marks, considering appellant’s prominent letter-design portion. Moreover, while the relationship between goods as well as between marks is almost always one of degree, we are not convinced that the respective goods under consideration are so diverse as to prevent a reasonable likelihood of confusion, mistake, or deception when two such similar marks are applied to them.
The decision of the board is affirmed.
Affirmed.

. Abstracted at 169 USPQ 256 (1971).


. Application Serial No. 289,973, filed Jan-nary 31, 1968.


. Registration No. 712,829, registered March 21, 1961.


. Registration No. 868,662, registered April 29, 1969.